1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   TATYANA HARGROVE,                                     Case No.: 1:17-cv-01743- JLT
12                   Plaintiff,                            ORDER AFTER IN CAMERA REVIEW OF
                                                           RECORDS OF TACO BELL
13           v.
14   CITY OF BAKERSFIELD, et al.,
15                   Defendants.
16           At the informal conference re: discovery dispute (Doc. 23), the parties agreed the Court would

17   conduct an in camera review of educational and employment records of the plaintiff. The Court has
18   received and reviewed the records from Taco Bell where the plaintiff has been employed. The Court

19   finds the records to be discoverable, though they should be redacted to delete at least the first five digits
20   of the plaintiff’s social security number. Thus, the Court ORDERS:

21           1.      All of the records from Taco Bell SHALL be produced to the defendants within five
22   court days and SHALL include a declaration from the custodian of records. The plaintiff may require
23   before production, that at least the first five digits of the plaintiff’s social security number is redacted.
24
25   IT IS SO ORDERED.
26       Dated:     November 21, 2018                             /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
